Citation Nr: 0724318	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1979 to September 1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claims and confirmed the RO's findings in a September 
2005 statement of the case (SOC).  The appeal was perfected 
with the submission of the veteran's substantive appeal (VA 
Form 9) in October 2005.


FINDINGS OF FACT

1.  The competent medical evidence of record does not include 
a current diagnosis of bilateral sensorineural hearing loss.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Because these two issues involve the 
application of similar law to similar facts, the Board will 
address them together

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 5, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the January 2004 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the January 2004 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claims.

The January 2004 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because 
disability ratings and effective dates were not assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities. As explained above, he has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The veteran was provided a VA 
audiological examination in February 2004, the report of 
which indicates the examiner performed appropriate 
audiological testing and rendered appropriate diagnoses and 
opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Analysis

With respect to Hickson element (1), the February 2004 VA 
audiological examiner diagnosed the veteran with tinnitus.  
Hickson element (1) is accordingly met for the tinnitus 
claim.

With respect to Hickson element (1) and the claim for 
bilateral hearing loss, there is no medical evidence that 
supports a conclusion that bilateral hearing loss is 
currently present.  The February 2004 VA examiner, who 
conducted VA-compliant auditory threshold testing pursuant to 
38 C.F.R. § 3.385, found that "hearing thresholds were 
within normal limits bilaterally.  Word recognition scores 
were obtained at normal conversational levels of presentation 
and are also considered to be within normal limits.  
Immittance measurements revealed normal middle ear pressure 
and tympanic compliance.  Stapedial reflexes were present 
indicative of normal auditory function."  

The veteran has offered no competent medical evidence of 
bilateral hearing loss.  As detailed in the VCAA discussion 
above, he has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that he has 
bilateral hearing loss, it is now well-established that lay 
persons without medical training are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In the absence of any currently diagnosed bilateral hearing 
loss, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Hickson 
element (1) has not been met for the hearing loss claim, and 
it fails on this basis alone.  

With respect to element (2), in-service disease and injury, 
there is no evidence of ear disease in service.  In 
particular, audiology testing conducted during service in 
February 1977, December 1978, and September 1979 was 
pertinently negative.  
The veteran declined a separation examination in August 1983.  
However, audiology testing completed during the veteran's 
Reserve service in June 1985, almost two years after 
separation, was also within normal limits.  Accordingly, the 
medical evidence of record indicates that the veteran did not 
evidence hearing loss in service or within the one year 
presumptive period after service, or that he in fact had 
tinnitus in service.

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from operating a tank caused 
injury to his ears.  See the April 2005 notice of 
disagreement.  

The Board observes that the veteran is not a veteran of 
combat, see 38 U.S.C.A. § 1154(b), so there is no statutory 
presumption of in-service injury.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise during service, as were millions of other veterans.  
However, the evidence of record does not support the 
veteran's contention that he sustained any injury thereby.  
Crucially, the veteran's service medical records are 
pertinently negative for ear injury, and in the accompanying 
reports of medical history he specifically denied ear trouble 
and hearing loss.  

Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in December 2003, 20 years after he left military 
service in September 1983.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
The lack of any evidence of ear problems for two decades 
after service, and the filing of the claim for service 
connection 20 years after service, is itself evidence which 
tends to show that no injury to the ear was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].

In short, although the veteran, like most military veterans, 
was exposed to noise in service, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.  There is no objective, contemporaneous evidence 
that the veteran sustained acoustic trauma in the performance 
of his duties.

In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records, 
to include his own denial of such problems in connection 
during audiological examination, as well as the lack of 
objective evidence of ear problems for decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 20 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis.  

With respect to the final element, medical nexus, the 
February 2004 VA examiner found that: "The service medical 
record documents normal auditory thresholds at separation.  
Tinnitus is not documented in the service medical record[s].   
There is no hearing loss on today's test.  Therefore hearing 
loss or tinnitus most likely did not result from acoustic 
trauma during military service." 

The veteran has offered no evidence to the contrary, and he 
himself cannot offer a competent medical nexus opinion.  See 
38 U.S.C.A. § 5107(a); see also Espiritu, supra.  
Accordingly, element (3) is also not met. 

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


